Exhibit 10.24
DS (ISRAELI) PERFORMANCE VESTING
                    , 20___ 
[Name of Recipient]
[Address]
Notice of Grant of Performance-Based Deferred Stock
Dear [Name]:
Congratulations! You have been granted a performance-based Deferred Stock Award
pursuant to the terms and conditions of the Verint Systems Inc. (the “Company”)
2004 Stock Incentive Compensation Plan as supplemented by the Option Plan
Program dated March 5, 2003, as amended (as the same may be collectively amended
or supplemented from time to time, the “Plan”) for a target of [Number] shares
of Deferred Stock (the “Award”) as outlined below.

     
Granted To:
  [Name]:
[ID Number]
 
   
Grant Date:
  [Date]
 
   
Target Number of Shares of Deferred Stock Granted:
  [Number]
 
   
Price Per Share:
  U.S.$[                    ]
 
   
Vesting Schedule:
  The Deferred Stock granted hereby shall vest on the dates set forth in
Section 1.1(b) and 1.2(f) of the Performance-Based Deferred Stock Award
Agreement, upon the achievement of specified performance goals; provided,
however, that if any of the following events has not occurred when shares of
Deferred Stock would otherwise vest (upon the achievement of such performance
goals), such shares of Deferred Stock will not vest until the latest of such
events to occur:
 
   
 
  [(1) the date the Company becomes current with its reporting obligations under
the Securities Exchange Act of 1934, as amended;]

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

 



--------------------------------------------------------------------------------



 



     
 
  [(2) the date on which the Company’s shares of common stock are listed on one
or more established stock exchanges or national market systems, including
without limitation The Nasdaq Global Market; and]
 
   
 
  [(3) the date the Company has sufficient available capacity under one or more
of its existing equity plans or a new shareholder-approved equity incentive plan
for all equity awards granted on the date of this award which remain outstanding
at such time to vest in compliance with the Nasdaq restriction which provides
that only legacy Witness employees and new Company hires since May 25, 2007 may
receive awards under the Witness Systems, Inc. Amended & Restated Stock
Incentive Plan assumed by the Company in connection with the merger with
Witness.]
 
   
 
  These Vesting Conditions supersede and are in addition to the Vesting
Conditions set forth in the Agreement.
 
   
Delivery of Shares:
  Regardless of the vesting of your Award and regardless of the terms set forth
in the Agreement, in no event will the shares of common stock underlying your
Award be delivered to you until the Company has made available to you an
effective registration statement under the Securities Act of 1933, as amended,
relating to the Shares.
 
   
Restrictions on Re-Sale:
  Regardless of the vesting of your Award, in no event will you be allowed to
re-sell the shares underlying this grant of Deferred Stock until the Company has
an effective registration statement under the Securities Act of 1933, as
amended, relating to the shares desired to be sold.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

2



--------------------------------------------------------------------------------



 



     
Termination Date:
  Notwithstanding any other provision of this Notice of Grant or of the related
Performance-Based Deferred Stock Award Agreement, if shares of Deferred Stock
have not vested by the tenth anniversary of the Date of Grant, such shares of
Deferred Stock shall be forfeited by Grantee as of such date.
 
   
 
  In addition, any unvested shares of Deferred Stock shall be cancelled if your
employment terminates prior to the vesting on such units as described above.
 
   
Tax Track:
  Capital Gains Tax Track Through a Trustee

  1.  
The Deferred Stock and any additional rights including, without limitation, any
share bonus that shall be distributed to you in connection with the Award (the
“Additional Rights”), shall be allocated on your behalf to the Trustee –
Employees Remuneration Trust Company, Company number 51-309940-8 (the
“Trustee”).
    2.  
The Deferred Stock and Additional Rights shall be allocated on your behalf to
the Trustee under the provision of the Capital Gains Tax Track and will be held
by the Trustee for the period (the “Holding Period”) stated in Section 102 of
the Income Tax Ordinance, 1961 and the Income Tax Regulations (Tax Relieves in
Allocation of Shares to Employees), 2003 promulgated thereunder (“Section 102”).
    3.  
If you sell or withdraw the Deferred Stock or Additional Rights from the Trustee
before the end of the Holding Period (which shall be referred to as a
“Violation”), you shall pay income tax at your marginal rate on the profits
derived from the Deferred Stock or Additional Rights plus payments to the
National Insurance Institute and Health Tax. You many also be required to
reimburse the Company or your employing or engaging company, as the case may be,
(the “Employing Company”) for the employer portion of the payments to the
National Insurance Institute, plus any legally required linkage and interest.
You also may be required to reimburse the Employing Company for any other
expenses that the Employing Company shall bear as a result of a Violation.
    4.  
The Deferred Stock and/or the Additional Rights are granted to you and allocated
to the Trustee according to the provision of Section 102, the Plan, and the
Hebrew version of the Trust Agreement signed between the Company and the Trustee
attached herewith and made a part of this notice.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

3



--------------------------------------------------------------------------------



 



  5.  
The Award is granted to you on the condition that you sign the Approval of the
Designated Grantee, which constitutes a part of this Notice of Grant, below.

            Verint Systems Inc.
      By:         Name:         Title:      

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

4



--------------------------------------------------------------------------------



 



APPROVAL OF THE DESIGNATED GRANTEE:
I hereby agree that all the Deferred Stock and Additional Rights granted to me
pursuant to the Award shall be allocated to the Trustee under provisions of the
Capital Gains Tax Track and shall be held by the Trustee for the period stated
in Section 102 and in accordance with the provisions of the Trust Agreement, or
for a shorter period if an approval is received from the tax authorities.
I am aware of the fact that upon termination of my Continuous Service with the
Employing Company, I shall not have a right to the Deferred Stock or the
Additional Rights, except as specified in the Performance-Based Deferred Stock
Award Agreement and the Plan.
I hereby confirm that:

  1.  
I have read the Plan (which includes the Company’s Option Plan Program dated
March 5, 2003, as amended) and the Performance-Based Deferred Stock Award
Agreement and I understand and accept the terms and conditions thereof. I am
also aware that the Company is agreeing to grant me the Award and allocate it on
my behalf to the Trustee based on this confirmation;

  2.  
I understand the provisions of Section 102 and the applicable tax track of this
grant of Award;

  3.  
I agree to the terms and conditions of the Hebrew version of the Trust Agreement
a copy of which has been made available to me;

  4.  
Subject to the provisions of Section 102, I confirm that I shall not sell, nor
transfer from the Trustee, the Deferred Stock or Additional Rights before the
end of the Holding Period;

  5.  
If I shall sell, or withdraw from the Trust, the Deferred Stock or the
Additional Rights before the end of the Holding Period as defined in Section 102
(a “Violation”), either (A) I shall reimburse the Employing Company within three
(3) days of its demand for the employer portion of the payment by the Employing
Company to the National Insurance Institute plus linkage and interest in
accordance with the law, as well as any other expense that the Employing Company
shall bear as a result of the said Violation (all such amounts defined as the
“Payment”) or (B) I agree that the Employing Company may, in its sole
discretion, deduct such amounts directly from any monies to be paid to me as a
result of my disposition of the Deferred Stock or the Additional Rights;

By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of a copy of the Plan (with the
Israeli supplement thereto, as amended), a Performance-Based Deferred Stock
Award Agreement, the Trust Agreement (in Hebrew), and the summary information
sheet (in Hebrew). I agree that the Award is subject to all of the terms and
conditions of the Plan, the Deferred Stock Award Agreement and this Notice of
Grant of Deferred Stock, which shall supersede the Award Agreement in the event
of any inconsistency.

                     
Signature:
          Date:        
 
 
 
         
 
   

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

5



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
PERFORMANCE-BASED DEFERRED STOCK AWARD AGREEMENT
This Performance-Based Deferred Stock Award Agreement (“Agreement”) governs the
terms and conditions of the Performance-Based Deferred Stock Award (the “Award”)
granted to [Name of Recipient] on [Date of Grant] as specified in the Notice of
Grant of Performance-Based Deferred Stock (the “Notice of Grant”) delivered
herewith entitling the person to whom the Notice of Grant is addressed
(“Grantee”) to receive from Verint Systems Inc. (the “Company”) the targeted
number of shares of performance-based Deferred Stock indicated in the Notice of
Grant (and the opportunity to earn additional shares of Deferred Stock if
targeted performance is exceeded, as described herein, if provided for in the
Notice of Grant), subject to the terms and conditions of this Agreement.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Verint Systems Inc. 2004 Stock Incentive Compensation Plan, as
supplemented by the Option Plan Program dated March 5, 2003, as amended, as the
same may be collectively amended or restated (the “Plan”).

1  
DEFERRED STOCK; VESTING
  1.1  
Grant of Performance-Based Deferred Stock.

(a)  
Subject to the terms of the Plan, as supplemented by the Option Plan Program
dated March 5, 2003, as amended (the “Israeli Plan Supplement”), relating to the
Israeli Income Tax Ordinance [New Version] – 1961 (the “Israeli Tax Ordinance”),
the Company hereby grants to Grantee the targeted number of shares of
performance-based Deferred Stock indicated in the Notice of Grant (the “Target
Shares”), vesting of which depends upon the Company’s performance during each
Performance Period (defined below), as specified for each such Performance
Period.

(b)  
Grantee’s right to receive all, any portion of, or more than the Target Shares
will be contingent upon the Company’s achievement of specified levels of Revenue
measured over the following periods (each, a “Performance Period” and,
collectively, the “Performance Periods”):

  (i)  
Payment of the first one-third of the Target Shares (the “[2008] Shares”) will
be contingent upon the achievement of specified levels of Revenue during the
period from [May 1, 2008 through January 31, 2009] (the “[2008] Period”);

  (ii)  
Payment of the second one-third of the Target Shares (the “[2009] Shares”) will
be contingent upon the achievement of specified levels of Revenue during the
period from [February 1, 2009 through January 31, 2010] (the “[2009] Period”);
and

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

6



--------------------------------------------------------------------------------



 



  (iii)  
Payment of the final one-third of the Target Shares (the “[2010] Shares”) will
be contingent upon the achievement of specified levels of Revenue during the
period from [February 1, 2010 through January 31, 2011] (the “[2010] Period”).

(c)  
The applicable “Revenue” definition and target, “Threshold” level, and “Maximum
level” (as described below) for each Performance Period will be set by the Board
or Committee prior to the conclusion of each such Performance Period, and to the
extent practicable, within the first 90 days of each such Performance Period and
will be attached in a performance matrix (the “Performance Matrix”) as an
exhibit to this Agreement. A sample Performance Matrix is set forth on Exhibit A
hereto.

1.2  
Vesting of Performance-Based Deferred Stock.

(a)  
Below Threshold. If upon conclusion of the relevant Performance Period, Revenue
for that Performance Period falls below the “Threshold” level, as set forth in
the applicable Performance Matrix, no shares of Deferred Stock for that
Performance Period shall become vested.

(b)  
Between Threshold and Target. If, upon conclusion of the relevant Performance
Period, Revenue for that Performance Period equals or exceeds the “Threshold”
level, but is less than the “Target” level, as set forth in the applicable
Performance Matrix, a portion of the Target Shares eligible for vesting during
such Performance Period (of between the percentage specified on the Performance
Matrix opposite the “Threshold” Revenue level and 100%) will vest based on where
actual Revenues for such Performance Period fall between the “Threshold” level
and the “Target” level. If the foregoing calculation would result in the vesting
of a fraction of a share, the result of the calculation will be rounded down to
the nearest whole share.

(c)  
Between Target and Maximum. If, upon the conclusion of the relevant Performance
Period, Revenue for that Performance Period equals or exceeds the “Target”
level, but is less than the “Maximum” level, as set forth in the applicable
Performance Matrix, 100% of the Target Shares for such Performance Period will
become vested, plus, if the Notice of Grant indicates that shares in excess of
the Target Shares are eligible to be earned, an additional number of shares of
Deferred Stock (of between 0% and the maximum percentage of the Target Shares
for such Performance Period specified on the Performance Matrix opposite the
“Maximum” Revenue level) based on where actual Revenues for such Performance
Period fall between the “Target” level and the “Maximum” level. If the foregoing
calculation would result in the vesting of a fraction of a share, the result of
the calculation will be rounded down to the nearest whole share.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

7



--------------------------------------------------------------------------------



 



(d)  
Equals or Exceeds Maximum. If the Notice of Grant indicates that shares in
excess of the Target Shares are eligible to be earned, and upon conclusion of
the relevant Performance Period, Revenue for that Performance Period equals or
exceeds the “Maximum” level, as set forth in the applicable Performance Matrix,
the maximum percentage of the Target Shares for such Performance Period
specified on the Performance Matrix opposite the “Maximum” Revenue level shall
become vested.
  (e)  
Conditions; Forfeiture.

  (i)  
Any shares of Deferred Stock that do not become vested based on Paragraph 1.2
with respect to a given Performance Period will be automatically forfeited by
Grantee without consideration.

  (ii)  
Except as otherwise provided herein, Grantee’s right to receive any of the
Deferred Stock is contingent upon his or her remaining in the Continuous Service
of the Company or a Subsidiary or Affiliate through the end of the relevant
Performance Period. If Grantee’s Continuous Service terminates for any reason,
all shares of Deferred Stock which are then unvested shall, unless otherwise
determined by the Board or the Committee in its sole discretion, be cancelled
and the Company shall thereupon have no further obligation thereunder. In the
event of any such forfeiture, all such forfeited Deferred Stock shall become the
property of the Company. For the avoidance of doubt, Grantee acknowledges and
agrees that he or she has no expectation that any Deferred Stock will vest on
the termination of his or her Continuous Service for any reason and that he or
she will not be entitled to make a claim for any loss occasioned by such
forfeiture as part of any claim for breach of his or her employment or service
contract or otherwise.

  (iii)  
A Grantee’s Continuous Service shall not be considered interrupted in the case
of any approved leave of absence. An approved leave of absence shall include
sick leave, military leave, or any other leave that is required by statute or
promised by contract, by Company policy, or by other authorization of the
Company. Any other leave of absence will be considered unauthorized and
Grantee’s Continuous Service will be considered terminated for purposes of this
Agreement at the start of such unauthorized leave. Notwithstanding the
foregoing, unless Grantee’s right to return from an authorized leave is
guaranteed by statute or by contract, if an approved leave of absence exceeds
six (6) months in any single Performance Period, Grantee will forfeit all of the
shares of Deferred Stock that are or were eligible for vesting during such
Performance Period, on the date such authorized leave exceeds six (6) months in
duration; provided, however, that the Committee shall have discretion to waive
the effect of the foregoing forfeiture provision or lengthen the six month
period before a forfeiture occurs to the extent necessary to comply with
applicable tax, labor, or other law or based on the particular facts and
circumstances of the leave in question.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

8



--------------------------------------------------------------------------------



 



  (iv)  
Notwithstanding anything to the contrary contained herein, if either of the
following events has not occurred on the date shares of Deferred Stock would
otherwise vest hereunder, such shares of Deferred Stock will not vest until the
latest of such events to occur: (1) the date the Company becomes current with
its reporting obligations under the Securities Exchange Act of 1934, as amended;
and (2) the date on which the Company’s Common Stock is listed on one or more
established stock exchanges or national market systems, including without
limitation The Nasdaq Global Market.

  (v)  
Notwithstanding the anything to the contrary contained herein, the issuance of
Shares (as defined below) upon the vesting of the Deferred Stock shall be
delayed in the event the Company reasonably anticipates that the issuance of
such shares would constitute a violation of U.S. federal securities laws or
other applicable law or Nasdaq rule. If the issuance of the Shares is delayed by
the provisions of this paragraph, such issuance shall occur at the earliest date
at which the Company reasonably anticipates issuing such shares will not cause a
violation of U.S. federal securities laws or other applicable law or Nasdaq
rule. For purposes of this paragraph, the issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of applicable law.

  (vi)  
For the avoidance of doubt, no vesting under this Agreement shall entitle the
Grantee to take possession of any Shares or become the registered holder thereof
until the Holding Period (as defined below) has ended. However, if a Grantee
instructs the Trustee to sell the shares issued pursuant to the Award or
transfer the Shares from the Trustee to the Grantee prior to the end of the
Holding Period, then the tax consequences in Section 102(b)(4) of the Israeli
Income Tax Ordinance shall apply to the Grantee.

  (vii)  
Notwithstanding any other provision of the Notice of Grant or of this Agreement,
if shares of Deferred Stock have not vested by the tenth anniversary of the Date
of Grant, such shares of Deferred Stock shall be forfeited by Grantee as of such
date. In the event of any such forfeiture, all such forfeited Deferred Stock
shall become the property of the Company and the Grantee shall have no further
right or claim to such Deferred Stock or the underlying Shares.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

9



--------------------------------------------------------------------------------



 



(f)  
Determination of Earned Award. Within 60 days following the Board’s receipt of
the Company’s audited financial statements covering the relevant Performance
Period, the Board or the Committee will determine (i) whether and to what extent
the goals relating to Revenue have been satisfied for each Performance Period,
(ii) the number of shares of Deferred Stock that shall have become vested
hereunder and (iii) whether all other conditions to receipt of the Shares have
been met. The Board or Committee’s determination of the foregoing shall be final
and binding on Grantee absent a showing of manifest error. Notwithstanding the
provisions of Paragraphs 1.2(a), (b), (c), or (d), no Restricted Stock Units for
a given Performance Period shall vest until the Board or Committee has made the
foregoing determinations for such Performance Period. In the case of the [2010]
Period, such determination shall not be final until on or after the third
anniversary of the Date of Grant.

(g)  
Recordation and Custody of Deferred Stock and Shares. As soon as practicable
after the Date of Grant, the Company shall direct that the Deferred Stock
granted hereunder be registered in the name of and issued to Employees
Remuneration Trust Company, Company number 51-309940-8 (the “Trustee”) for the
benefit of the Grantee, in book entry format. All Deferred Stock and Shares
underlying the same shall be held in the custody of the Trustee until the later
of (i) the applicable Vesting Date or Vesting Event, as applicable (both as
defined in Paragraph 1.3) and (ii) the time when the required holding period
(the “Holding Period”) under the Capital Gains Track with a Trustee (as per the
terms of the Israeli Tax Ordinance) as set forth in the Israeli Plan Supplement
has run and the Grantee has provided to the Company a written request to release
the Shares.

(h)  
Issuance of Shares. If and when the shares of Deferred Stock vest in accordance
with the terms of this Agreement without forfeiture, and upon the satisfaction
of all other applicable conditions as to the Deferred Stock, one Share shall be
issuable to Grantee for each share of Deferred Stock that vests on such date As
soon as administratively practicable following the vesting of the Deferred Stock
in accordance with the terms of this Agreement (but in no event later than
March 15th of the year following the year in which such vesting occurs), and
subject to the satisfaction of all other applicable conditions, including, but
not limited to, the payment by Grantee of all applicable U.S., Israeli or other
withholding taxes, the Company shall issue the applicable Shares and, at its
option, (i) deliver or cause to be delivered to the Trustee, or if the Holding
Period has run and Grantee has requested release of the Shares in accordance
with Section 1.2(g), Grantee, a certificate or certificates for the applicable
Shares or (ii) transfer or arrange to have transferred the Shares to a brokerage
account of the Trustee, or if the Holding Period has run and Grantee has
requested release of the Shares in accordance with Section 1.2(g), Grantee,
designated by the Company.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

10



--------------------------------------------------------------------------------



 



1.3  
Restrictions.

(a)  
The Trustee or Grantee, as applicable (the “Holder”) shall not have any right
in, to or with respect to any of the Shares (including any voting rights or
rights with respect to dividends paid on the Company’s Common Stock) issuable
under the Award unless and until the Award is settled by the issuance of such
Shares, whereupon the Grantee shall have all the rights of a shareholder with
respect to such Shares.

(b)  
The shares of Deferred Stock may not be transferred in any manner other than by
will or by the laws of descent and distribution. Any attempt to dispose of the
Deferred Stock or any interest in the same in a manner contrary to the
restrictions set forth in this Agreement shall be void and of no effect.

(c)  
Regardless of the vesting of your Award, in no event shall Grantee be allowed to
re-sell any shares of Common Stock underlying this grant of Deferred Stock (the
“Shares”) until the Company has an effective registration statement under the
Securities Act of 1933, as amended, relating to the shares desired to be sold.

(d)  
For the avoidance of doubt, the restrictions contained in this Agreement shall
be in addition to, and separate from, the restrictions contained in the Israeli
Plan Supplement (including, without limitation, the restrictions on the
Grantee’s right to hold the Deferred Stock or the Shares directly or to sell or
otherwise dispose of the Deferred Stock or the Shares prior to the expiration of
the Holding Period).

1.4  
Tax; Withholding.

(a)  
The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company or its Subsidiary with
respect to any income recognized by Grantee with respect to the Deferred Stock
or the issuance of Shares underlying such Deferred Stock.

(b)  
Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares subject to the Award. The Company and its Subsidiaries
and Affiliates do not commit and are under no obligation to structure the Award
to reduce or eliminate Grantee’s tax liability.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

11



--------------------------------------------------------------------------------



 



(c)  
Grantee shall be required to meet any applicable tax withholding obligation,
whether United States federal, state, local, Israeli or otherwise, including any
employment tax obligations or social security obligations (the “Tax Withholding
Obligation”), in accordance with the provisions of the Plan prior to any event
in connection with the Award (e.g., vesting) that the Company determines may
result in any Tax Withholding Obligation, and subject to the Plan, the Company
reserves the right to determine the method or methods by which such Tax
Withholding Obligations will be satisfied together with any associated timing or
other details required to effectuate such method or methods. If, pursuant to the
Plan, Grantee wishes to satisfy his or her minimum Tax Withholding Obligation,
in whole or in part, (i) by providing the Company with funds sufficient to
enable the Company to pay such tax or (ii) by requiring (subject to Committee
disapproval as provided in the Plan) that the Company retain or accept, or by
requesting that the Company arrange for the sale by Grantee of, shares of its
stock sufficient in value (as determined under the Plan) to cover the amount of
such tax, Grantee will provide written notice of the same, together with a wire
transfer or certified check for such funds in the case of clause (i) above, to
the Company or its designee in accordance with the timing and other terms of the
Company’s notice of election procedures to be separately provided to Grantee,
prior to the applicable vesting date or other event in connection with the Award
that the Company has advised Grantee may result in a Tax Withholding Obligation.

(d)  
Grantee is ultimately liable and responsible for all taxes owed by Grantee in
connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary or Affiliate.

(e)  
The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of Shares to satisfy tax withholding
obligations as it deems necessary or appropriate to facilitate and promote the
conformity of the Holder’s transactions under the Plan (as supplemented by the
Israeli Supplement) and this Agreement with Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, if such rule is applicable to transactions by
the Holder and with the Israeli Tax Ordinance.

2  
REPRESENTATIONS OF GRANTEE

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement and the Plan, and Grantee
acknowledges that Grantee is relying solely on his or her own advisors with
respect to the tax consequences of this Award. Grantee acknowledges that this
Agreement has not been reviewed or approved by any regulatory authority in his
or her country of residence or otherwise.
MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

12



--------------------------------------------------------------------------------



 



3  
NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
(631) 962-9600 (phone)
(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:
as set forth in the Notice of Grant
(or if the Notice of Grant does not specify or is provided electronically
without a mailing address, then as set forth in the Company’s payroll records)
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s address.

4  
ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company, but
neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by Grantee or the Trustee.

5  
ENTIRE AGREEMENT; AMENDMENT

This Agreement and the Notice of Grant represent the entire agreement of the
parties with respect to the subject matter hereof, except that the provisions of
the Plan and the Israeli Plan Supplement are incorporated in this Agreement in
their entirety. In the event of any conflict between the provisions of this
Agreement or the Notice of Grant and the Plan (as supplemented by the Israeli
Plan Supplement), the provisions of the Plan (as supplemented by the Israeli
Plan Supplement) shall control. This Agreement or the Notice of Grant may be
amended by the Committee without the consent of Grantee or the Trustee except in
the case of an amendment adverse to Grantee, in which case Grantee’s consent
shall be required. Notwithstanding the foregoing, however, the Committee shall
have the power to adopt regulations for carrying out this Agreement and to make
changes in such regulations, as it shall, from time to time, deem advisable. Any
interpretation by the Committee of the terms and provisions of this Agreement
and the administration thereof, and all action taken by the Committee, shall be
final and binding.
MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

13



--------------------------------------------------------------------------------



 



6  
GOVERNING LAW

This Agreement shall be governed by the laws of the state of New York, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against the Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Grantee in any manner authorized by
the laws of any such jurisdiction. The Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.

7  
SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

8  
ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON OTHER
PLANS

Grantee’s award of Deferred Stock is a voluntary, discretionary bonus being made
on a one-time basis and it does not constitute a commitment to make any future
awards. Neither this Agreement nor the Notice of Grant shall confer upon Grantee
any right with respect to continued service with the Company, a Subsidiary or
Affiliate, nor shall it interfere in any way with the right of the Company a
Subsidiary or Affiliate to terminate Grantee’s Continuous Service at any time.
Payments received by Grantee pursuant to this Agreement and the Notice of Grant
shall not be considered salary or other compensation for purposes of any
severance pay or similar allowance and shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan of the Company or any Subsidiaries or Affiliate in which Grantee may be
enrolled or for which Grantee may become eligible, except as otherwise required
by law, as may be provided under the terms of such plans or as determined by the
Board of Directors of the Company.
MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

14



--------------------------------------------------------------------------------



 



9  
NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, the Israeli Plan Supplement, this Agreement, the Notice of Grant or any
rule or procedure established by the Committee.

10  
USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
Trustee or the executors, the administrators, or the person or persons to whom
the Deferred Stock may be transferred by will or the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.

11  
FURTHER ASSURANCES

Grantee agrees to and shall cause the Trustee to, upon demand of the Company or
the Committee, do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan (as supplemented by the Israeli Plan
Supplement).

12  
AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A ET AL

Grantee acknowledges that, to the extent applicable, the Company, in the
exercise of its sole discretion and without the consent of Grantee, may amend or
modify this Agreement in any manner and delay the payment of any amounts payable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Internal Revenue
Service or U.S. Treasury Department regulations or guidance, or any other
applicable equivalent tax law, rule, or regulation, as the Company deems
appropriate or advisable.
MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

15



--------------------------------------------------------------------------------



 



13  
CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of stock held in the Company, or
details of any entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing and administering
the Plan (“Data”). The Grantee hereby agrees that the Company and/or its
Subsidiaries may transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Grantee’s participation in
the Plan, and the Company and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including outside the Grantee’s country of residence. Such
countries may not provide for a similar level of data protection as provided for
by local law. Grantee hereby authorizes those recipients – even if they are
located in a country outside of Grantee’s country of residence – to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purpose of implementing, administering and managing Grantee’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on Grantee’s behalf by a broker or other third party with whom Grantee or the
Company may elect to deposit any shares of stock acquired pursuant to the Plan.
Grantee is not obliged to consent to such collection, use, processing and
transfer of personal data and may, at any time, review Data, require any
necessary amendments to it or withdraw the consent contained in this section by
contacting the Company in writing. However, withdrawing or withholding consent
may affect Grantee’s ability to participate in the Plan. More information on the
Data and/or the consequences of withholding or withdrawing consent can be
obtained from the Company’s legal department.
END OF AGREEMENT
MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

16



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Matrix for 20[__] Period
20[__] shares of Deferred Stock (Target Shares for 20[__] Period):
                    
Definition of “Revenue” for period (e.g., Consolidated GAAP revenue
including/excluding the following items...):
                                        
Target “Revenue” for 20[__] Period: $                    

              Percent of 20[__]   Revenue Achieved in 20[__] Period   Shares
Vesting  
Threshold ([                    ]% of 20[                    ] Target Revenues)
    [                    ] %
Target (100% of 20[                    ] Target Revenues)
    100 %
Maximum ([                    ]% of 20[                    ] Target Revenues)
    [                    ] %1

 

      1  
Not to exceed 200% (i.e., if the Target Number of Shares is 100, the opportunity
for additional Shares may not exceed 100, for a grand total of 200 Shares). If
the Notice of Grant does not make additional shares available for
over-performance, replace this line of the table with “Maximum: Not Applicable”.

MASTER FORM DS Israeli Agreement (Performance-Vesting)

 

17